NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 11 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARIA MAGDALENA FUENTES                         No.    18-73434
REYES,
                                                Agency No. A206-695-229
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted March 24, 2020
                           San Francisco, California

Before: GOULD, CHRISTEN, and BRESS, Circuit Judges.
Concurrence by Judge BRESS

      Maria Magdalena Fuentes Reyes (“Fuentes”) petitions for review from the

decision of the Board of Immigration Appeals (“BIA”) dismissing her appeal of

the Immigration Judge’s (“IJ”) decision denying her claims for asylum,

withholding of removal, and protection under the Convention Against Torture

(“CAT”). We have jurisdiction under 8 U.S.C. § 1252.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      Where the BIA conducts its own review of the evidence and law rather than

adopting the IJ’s decision, our review is limited to the BIA’s decision. Hosseini v.

Gonzales, 471 F.3d 953, 957 (9th Cir. 2006). With respect to Fuentes’ asylum and

withholding claims, we review only the BIA’s decision. Where the BIA adopts the

IJ’s decision and provides additional reasoning, we review both decisions. Ling

Huang v. Holder, 744 F.3d 1149, 1152 (9th Cir. 2014). With respect to Fuentes’

CAT claim, we review both the BIA and the IJ decisions. Reviewing questions of

law de novo and factual findings for substantial evidence, Bringas-Rodriguez v.

Sessions, 850 F.3d 1051, 1059 (9th Cir. 2017) (en banc), we grant in part and deny

in part the petition for review.

      Fuentes is a native and citizen of El Salvador. In El Salvador, she lived with

her partner William Benjamin Membreno. Membreno physically and emotionally

abused Fuentes, including one occasion in which he brandished a gun at her. After

she escaped Membreno’s abuse and unlawfully entered the United States, Fuentes

sought asylum and withholding of removal based on her membership in the

particular social group of “El Salvador women unable to leave a domestic

relationship.”

      The BIA did not analyze Fuentes’ proposed social group. Instead, the BIA

summarily concluded that “[i]n light of Matter of A-B-, [27 I. & N. Dec. 316 (A.G.

2018)] . . . the respondent’s claimed particular social group is not cognizable.”


                                          2
Matter of A-B- requires a “rigorous analysis . . . in determining asylum claims,

especially where victims of private violence claim persecution based on

membership in a particular social group.” 27 I. & N. Dec. at 340. Pursuant to our

opinion in Diaz-Reynoso v. Barr, No. 18-72833, __ F.3d __ (9th Cir. 2020), we

grant the petition for review in part and remand to the BIA for further

consideration of Fuentes’ asylum and withholding claims.

      Substantial evidence supports the BIA’s decision that Fuentes is not eligible

for CAT protection. Fuentes has not shown that it is more likely than not that,

upon her return to El Salvador, she will be tortured by or with acquiescence from

public officials or others acting in an official capacity. 8 C.F.R. § 208.18(a)(1);

Singh v. Whitaker, 914 F.3d 654, 662–63 (9th Cir. 2019). We deny the petition for

review in part with respect to Fuentes’ CAT claim.

      PETITION GRANTED IN PART AND DENIED IN PART.




                                          3
                                                                    FILED
Fuentes Reyes v. Barr, No. 18-73434
                                                                    AUG 11 2020
Bress, Circuit Judge, concurring in the judgment:                MOLLY C. DWYER, CLERK
                                                                  U.S. COURT OF APPEALS

      For the reasons stated in my dissenting opinion in Diaz-Reynoso v. Barr, No.

18-72833, — F.3d — (9th Cir. 2020), I believe the petition for review in this case

also should be denied. But because Diaz-Reynoso is now circuit precedent, under

Diaz-Reynoso I am compelled to grant the petition in this case as to the asylum and

withholding of removal claims. I also agree that the petition should be denied as to

petitioner’s Convention Against Torture claim.